Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
3.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, it is unclear what compounds applicants are attempting to claim in view of the use of the language, “a compound comprising a mono-epoxide group, a mono-isocyanate group, or both”, since a mono-epoxide group or a mono-isocyanate group is merely an epoxide group or isocyanate group; the language, as claimed, does not serve to specify that the compound at issue is monofunctional with respect to the group.  This language is present throughout the claims.
	Secondly, the language, “the catalyst (C)” (claim 4) and “the solvent (E)” (claim 9), lacks antecedent basis.
	Thirdly, with respect to claim 5, the language identifying the R variables specifies improper Markush language in view of the use of “selected from the group comprising”; Markush groups are by definition closed to the inclusion of other species.  
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
5.	Claims 1-5 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/281,403 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the copending claims are drawn to the same process steps and the instant claims encompass the reactants of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 1, 5, 10, 11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 15 of copending Application No. 17/285,196 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the steps and reactants of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-5, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable
over Herweh et al. (Poly-2-oxazolidones: Preparation and Characterization) in view of
WO 2016/128380 A1.
	Herweh et al. disclose the introduction of a DMF (polar aprotic solvent) solution
of diisocyanate and bisepoxide into a DMF solution containing lithium chloride and
subsequent polymerization to yield a polyoxazolidinone. See page 2761.
9.	Though Herweh et al. are silent regarding the use of monofunctional isocyanates
or epoxides, the use of such compounds as chain regulators in polyoxazolidinone
synthesis processes was known at the time of invention, as evidenced by WO
2016/128380.  See abstract and page 10, lines 5+.  Accordingly, the position is taken
that it would have been obvious to incorporate these monofunctional compounds into
the process of the primary reference for their art recognized function.  Furthermore, the
disclosed use of monofunctional epoxides would have further rendered the claimed reaction of alkylene oxide prima facie obvious, since the claims merely require the 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765